Title: From Thomas Jefferson to the Commissioners of the Federal District, 29 July 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District



Gentlemen
Monticello July 29th 1792

I inclose you a letter and receipt for the engraved plate of the City, just come to hand, from Mr. Blodget. As the Plate will Probably be delivered, in my absence to Mr. Taylor chief clerk of my Office, I write to him by this Post to hold it subject to your orders, and to execute any thing you may choose to have done with it. I have the honor to be with the greatest respect, Gentlemen, &c.

Th. Jefferson

